952 F.2d 1566
RICO Bus.Disp.Guide 7927
Ruth E. OSCAR;  Charles Spinosa, Plaintiffs-Appellants,v.UNIVERSITY STUDENTS CO-OPERATIVE ASSOCIATION;  GeorgeProper, et al., Defendants-Appellees.
No. 90-15750.
United States Court of Appeals,Ninth Circuit.
Jan. 10, 1992.

Donald P. Driscoll, San Francisco, Cal., for plaintiffs-appellants.
Arthur Brunwasser, San Francisco, Cal., for defendants-appellees.
ORDER
Prior report:  9th Cir., 939 F.2d 808.
Before WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
Upon the vote of a majority of nonrecused regular active judge of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.